Citation Nr: 0101521	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of ear infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active honorable military service from 
December 1942 to December 1945.  Other service from February 
1948 to August 1948 was under conditions other than 
honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of 
the Albuquerque Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for hearing loss and 
residuals of ear infections.

A statement was received from the veteran's VA physician in 
December 1999.  Pursuant to 38 C.F.R. § 20.1304 (2000), 
additional evidence submitted following the issuance of a 
statement of the case must be referred to the RO for review 
and preparation of a supplemental statement of the case 
(SSOC), unless the benefit or benefits sought on appeal may 
be allowed without such referral, or the veteran expressly 
waives his procedural right to such referral either in 
writing or in the record of the hearing on appeal.  The 
veteran has not waived this right to review.  However, since 
the Board has, by this decision, found that new and material 
evidence has been submitted, the Board finds that its initial 
consideration of this evidence was proper, and that there is 
no prejudice to the veteran from the Board's consideration of 
this evidence in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
otitis media and defective hearing in November 1948.  The 
veteran was notified of this decision later that month and 
did not appeal.

2.  Evidence submitted since the November 1948 rating 
decision bears directly or substantially upon the issue at 
hand, is not duplicative or cumulative, and must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the November 1948 decision is new and 
material and the veteran's claims for service connection are 
reopened.  38 U.S.C. A. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).

If not shown during service, service connection may be 
granted for sensorineural hearing loss if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).


Finality-New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2000).


Factual Background

A review of the record demonstrates that the RO denied 
service connection for hearing loss and otitis media in a 
November 1948 rating determination.  The veteran was notified 
of this decision later that month and did not appeal.  Thus, 
the decision became final.  

Evidence available to the RO at the time of the November 1948 
decision included the veteran's service medical records and 
his October 1948 application for compensation.

In denying service connection for hearing loss and otitis 
media, the RO found that there was no evidence of record that 
the veteran had any treatment for his ears while inservice 
with the exception of removal of hardened cerumen from the 
left ear.  The RO further noted that the veteran had 15/15 
hearing at the time of discharge.  The RO denied service on 
the basis of no incurrence or aggravation during service.  

Evidence received subsequent to the November 1948 RO denial 
includes numerous VA and private treatment records, including 
VA audiological evaluations demonstrating that the veteran 
has a current hearing loss; several statements from the 
veteran relating his current ear problems to his period of 
service; and a December 1999 statement from the Chief of 
Geriatric/Extended Care at the Albuquerque VA Medical Center 
(MC). 

In her December 1999 letter, the VA Chief requested that the 
veteran be afforded a VA examination with regard to his claim 
for hearing loss.  The physician noted that the veteran's 
hearing loss had been documented by the Audiology service 
that year and in years past.  She indicated that from her 
understanding of the veteran's history, there was a 
reasonable probability that his experiences in the military 
service did contribute to his current audiological status.   


Analysis

The veteran seeks to reopen his claims of service connection 
for hearing loss and residuals of ear infections.  When a 
claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

The Board finds that the evidence added to the record since 
the November 1948 decision directly addresses the issue on 
appeal.  The statement received from the VA physician states 
that there is a reasonable probability that the veteran's 
experiences in the military did indeed contribute to his 
current audiological status. 

The Board also observes that significant changes in the law 
have been made since the RO's July 1999 decision.

The Board notes that United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") ruled 
that the Court erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome".  Colvin, 1 Vet. App. at 174

The Court clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  Rather, it was 
the specified bases for the final disallowance that had to be 
considered in determining whether the newly submitted 
evidence was probative.

The Court then announced a three-step test with respect to 
new and material cases.  Under the Elkins test, VA had to 
first determine whether the veteran had submitted new and 
material evidence under § 3.156 to reopen the claim; and if 
so, VA had to determine whether the claim was well grounded 
based on a review of all the evidence of record; and lastly; 
if the claim was well grounded, VA had to proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999).  

The Board observes that newly enacted legislation does away 
with the requirement of well groundedness, thereby altering 
the second prong of the Elkins three prong test.  H.R. 4864, 
the "Veterans Claims Assistance Act of 2000," signed into 
law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(c).

The Board further observes that the Court has held that it 
may be prejudicial for the Board to reopen a claim on the 
basis of new and material evidence and then decide that claim 
on the merits, prior to consideration of the claim on the 
merits by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In the instant case, the RO has not had the opportunity to 
review this matter in light of the newly enacted legislation.  

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to reopen 
his claims for service connection for hearing loss and 
residuals of ear infections.  38 C.F.R. § 3.156.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
hearing loss and residuals of ear infections, the appeal is 
granted to this extent.


REMAND
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for hearing loss 
and residuals of ear infections.  

After obtaining any necessary 
authorization or medical releases from 
the veteran, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it should 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-
475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000).

3.  The RO should arrange for an 
examination of the veteran for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
hearing loss or ear infection residuals 
that may be present.  

The examiner should review the claims 
file, including a copy of this remand, 
prior to completion of the examination, 
and the examination report must be 
annotated in this regard.  Any further 
indicated special studies, including a VA 
audiological examination, should be 
conducted.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current hearing loss or ear 
infection residuals are related to any 
incident of service origin.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for hearing loss and residuals 
of ear infections on a de novo basis, 
with consideration of recently enacted 
legislation.

If any benefit sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



